January 24, 2022

DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: On page 2 of the specification, paragraph [0001], under “Claim of Priority”, Applicant needs to insert - -, now U.S. Patent No. 10,945,530 B2 - - after “This application is a continuation of U.S. Patent Application Serial No.16/552,687, filed on August 27, 2019,” and - - now U.S. Patent No. 10,426,269 B1 - - after “which is a continuation of U.S. Patent Application Serial No.15/966,836, filed on April 30, 2018,”. 
Appropriate correction is required.


Drawings

The drawings are objected to because the word “ratchet” is misspelled in Figures 5 and 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-4 and 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,426,269 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 2 of the present invention Applicant defines much of what is defined in defined in Claim 1 of U.S. Patent No. 10,426,269 B1 but also defines “wherein the bottom is adjacent to a chair seat”.  In claim 1 of U.S. Patent No. 10,426,269 B1, the limitation “wherein the back member is attached under a bottom surface of a seat at a back of the seat” more than satisfies the limitation “wherein the bottom is adjacent to a chair seat”.  Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,945,530 B2) defines wherein a first bottom portion of the bottom of the back member is attached to a bottom surface and a rear side of a seat” also reads on the “wherein the bottom is adjacent to a chair seat”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1).

    PNG
    media_image1.png
    309
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    205
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    301
    208
    media_image4.png
    Greyscale

	Lepper et al teach the structure substantially as claimed including a chair, comprising: a back member that tapers from a top to a bottom, wherein a first bottom portion of the bottom of the back member is attached to a bottom surface and a rear side of a seat; the seat tapers from a front side to the rear side at a second angle and a base attached to the bottom surface of the seat, the base comprising legs and each leg comprising a caster; a back cushion attached to a first portion of a back-member front surface; wherein a second bottom portion of the bottom of the 

    PNG
    media_image5.png
    313
    212
    media_image5.png
    Greyscale
 
    PNG
    media_image5.png
    313
    212
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    319
    212
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    285
    220
    media_image7.png
    Greyscale

However, Yang teaches two retractable arm rests that are configured to be attached on opposing sides of a seat, each arm bracket comprising: a button to retract the arm bracket in a downward and rearward direction from an original upright position to a retracted position; arm 
 It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al, to include two armrests each having an arm bracket that is configured to be attached on opposing sides of a seat, each arm bracket comprising: a button to retract the arm bracket in a downward and rearward direction from an original upright position to a retracted position., since it would allow an original seat clearance when the two arm brackets are in the original upright position to be less than a larger seat clearance when at least one of the two arm brackets are in the retracted position, allowing the chair to be adjusted to accommodate persons of different sizes and physiques and provide different levels of comfort to a wide variety of individuals.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claims 1-2 above, and further in view of Neustat (U.S. Patent Application Publication No. 2007/0040424  A1).


    PNG
    media_image8.png
    188
    308
    media_image8.png
    Greyscale

However, Neustat teaches a slip cover made of ballistic nylon.  It would have been obvious and well within the level of ordinary skill in the art to upholster the chair back and chair seat, as taught by Lepper et al in view of Yang, with a ballistic nylon, as taught by Neustat, since it ballistic nylon can be found in backpacks, luggage, belts and straps, motorcycle jackets, watch bands, and knife sheaths, and chainsaw protective chaps covering the fronts of the chainsaw operator's legs. The ballistic nylon would create a chair that is more puncture resistant and less prone to cuts and tears when exposed to sharp edges.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claims 2 above, and further in view of Roslund, Jr. et al (U.S. No. 6,361,110  B1).
Lepper et al in view of Yang teaches the structure substantially as claimed but does not teach that the base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.

    PNG
    media_image9.png
    339
    225
    media_image9.png
    Greyscale

However, Roslund, Jr. et al teach base further comprises a pneumatic cylinder adapted to raise and lower the chair seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the base, as taught by Lepper et al in view of Yan, to include a base that further comprises a pneumatic cylinder, seat as taught by Roslund, Jr. et al since it would allow the chair to vertically adjusted to accommodate persons of all heights..


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claim 2 above, and further in view of Wingerter (U.S. Design Patent No. D363401).
Lepper et al in view of Yang teaches the structure substantially as claimed but does not teach that a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back.

    PNG
    media_image10.png
    224
    291
    media_image10.png
    Greyscale

However, Wingerter teaches the concept a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a backrest having a first thickness of the bottom of the chair back is less than a second thickness for the top of the chair back, as taught by Wingerter,  since it is a design choice and since the bottom portion extends below the bottom of the surface of the seat and is not intended to support the lower portion of a person’s back, it is not necessary for it to have a cushion

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claims 3-4 above, and further in view of Crawford (U.S. Patent No. 5,037,158).
Lepper et al in view of Yang teaches the structure substantially as claimed but does not teach that the bottom of the chair back is attached under the chair seat.

    PNG
    media_image11.png
    342
    244
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    312
    221
    media_image12.png
    Greyscale

However, Crawford teaches a chair that includes teaches the concept of the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back.  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a back with the bottom of the chair back being attached under the chair seat, as well as the chair back attached under the chair seat through a ratchet mechanism adapted to adjust a height of the chair back, as taught by Crawford, since it would allow the back to vertically adjustable to accommodate persons of various heights and sizes.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper et al (US D467,749) in view of Yang (U.S. Patent Application Publication No. 2007/0164594 A1), as applied to claims 3-4 above, and further in view of Roslund, Jr. (U.S. Patent No. 6,027,169).

			
    PNG
    media_image13.png
    226
    229
    media_image13.png
    Greyscale

However, Roslund, Jr. teaches a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward (See Fig. 14) and a base that further comprises a tilt tension adjustment mechanism to tilt the chair seat to a selected angle..  It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Lepper et al in view of Yang, to include a base further comprises an integrated seat slider mechanism to slide the chair seat forward and backward, as taught by Roslund, Jr., since it would permit occupant-selected sliding and repositioning of the seat member  to accommodate the comfort needs of various persons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Rodney B White/            Primary Examiner, Art Unit 3636